SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Rosalee Scott, pro se, appeals from the order of the district court (Keenan, J. S.D.N.Y.), granting summary judgment to the defendants and dismissing Scott’s complaint brought under the Labor Management Relations Act of 1947, 29 U.S.C. § 185, against her former employer, Beth Israel Medical Center, and her former union, New York Health and Human Services Union 1199/SEIU, AFL-CIO.
Upon review, we conclude that the district court did not err. Moreover, we do not consider those claims which were not presented to the district court and are presented here for the first time. See Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976); Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 527 (2d Cir.1990).
For the reasons set forth, we AFFIRM the order of the District Court.